Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5, filed 11/25/2020, with respect to the rejection have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Claim Objections
Claim 21 objected to because of the following informalities:  line 2 reads “attentuation” and should be “attenuation”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 21-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US PGPub 20150300525 A1).

    PNG
    media_image1.png
    523
    823
    media_image1.png
    Greyscale

Figure 1 - Lin et al. Annotated Fig. 3
Regarding Claim 21, Lin et al. discloses a noise attenuation assembly that is configured to be positioned downstream of a fluid regulating device (Fig. 3), the noise attenuation assembly comprising: a body (120) that defines a front end, a rear end, and an interior (Fig. 3); a plurality of plates (157) that are positioned within the interior of the body, wherein each plate (157) comprises a plurality of holes (196a, Para. 19 discloses the holes) and is spaced apart from each other plate (Fig. 3), but does not disclose a plurality of rods, wherein each rod extends through each plate of the plurality of plates, 
It would have been obvious to one having ordinary skill in the art before the time of filing to separate the rod into several parts, since it has been held that separating parts of an invention involves only routine skill in the art. MPEP §2144.04(V)(C).  Here, it would be obvious to provide multiple rods to add more plates as well as to service individual plates without removing all of the plates.
Lin et al. teaches a plurality of rods (Lin et al. Annotated Fig. 3), wherein each rod extends through each plate of the plurality of plates, and wherein the plurality of rods and fasteners (215) that are attached to each rod mechanically link the plurality of plates.  
Regarding Claim 22, Lin et al. discloses each of the plurality of plates is circular (Fig. 3).  
Regarding Claim 23, Lin et al. discloses centers of the plurality of plates are aligned (Fig. 3).  
Regarding Claim 25, Lin et al. discloses each of the plurality of plates has a larger diameter than any plate that is positioned nearer to the front end (Fig. 3).  
Regarding Claim 26.  
Claims 24 and 27-36 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US PGPub 20150300525 A1) in further view of Sishtla (USPN 7100737 B2).
Regarding Claim 24, Lin et al. does not disclose each of the plurality of rods is positioned at a common radius from the centers.  
Sishtla teaches the plurality of rods (45) is positioned at a common radius from the centers (Fig. 4) in order to distribute the forces of the bolts such that the force is concentrated in a single area causing localized fatigue.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the apparatus of Lin et al. with a plurality of rods and discs on the ends of the rods as taught by Sishtla in order to distribute the forces of the bolts such that the force is concentrated in a single area causing localized fatigue.
Per the Lin et al./Sishtla combination the multiple rods of Sishtla replace the single rod of Lin et al.  Additionally, the discs are located on both sides of the attenuator.  The first disc is engaged with element 214 of Lin et al.  The second disc is located after the last plate in Lin et al.  
Regarding Claim 27, the Lin et al./Sishtla combination teaches a support member (Sishtla, 51).  
Regarding Claim 28, the Lin et al./Sishtla combination teaches the support member has a ring shape (Sishtla, Fig. 4).  
Regarding Claim 29
Regarding Claim 30, the Lin et al./Sishtla combination teaches the support member engages the inner surface of the body, as discussed in in the rejection of claim 24.  
Regarding Claim(s) 31, the structural limitation of the apparatus described in the claim is recited in claims 21 and 26-29, with the exception of “a ring-shaped support member that engages a lip within the interior of the body”.
The Lin et al./Sishtla combination teaches a ring-shaped support member (Sishtla, 51) that engages a lip (Lin et al., 214) within the interior of the body.
Regarding Claim 32, the Lin et al./Sishtla combination teaches a portion of the ring-shaped support member has a diameter that is larger than a diameter of the lip (per the rejection of claim 24, where element 51 rests upon element 214).  
Regarding Claim 33, the Lin et al./Sishtla combination teaches the engagement between the ring-shaped support member and the lip prevents the plurality of plates from being moveable toward the rear end of the body (where the Lin et al./Sishtla combination is capable of this because it has the same structure as the claimed invention).  
Regarding Claim(s) 34, the structural limitation of the apparatus described in the claim is recited in claim 22.
Regarding Claim(s) 35, the structural limitation of the apparatus described in the claim is recited in claims 23-24.
Regarding Claim(s) 36.
Claims 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US PGPub 20150300525 A1) in further view of Sishtla (USPN 7100737 B2), in further view of Granberg et al. (USPN 3003516).
Regarding Claim(s) 37, the structural limitation of the apparatus described in the claim is recited in claim 21, 24 and 26, with the exception of “a valve having an inlet and an outlet; a noise attenuation assembly coupled to the outlet, the noise attenuation assembly comprising: a body that defines a front end, a rear end, and an interior, the front end coupled to the outlet of the valve”.
Granberg et al. teaches a valve (13) having an inlet (3) and an outlet (5) in order to substitute a similar means to regulate fluid flow through the attenuator.
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  MPEP §2143(III)(B).  Here, both Lin et al. and Granberg et al. have a valve installed within a pipe controlling the fluid flow therein.  Therefore, substituting the valve of Granberg et al. with the valve of Lin et al. is something that a person having ordinary skill in the art at the time the invention was made would do.
The Lin et al./Sishtla/ Granberg et al. combination teaches a noise attenuation assembly (Lin et al., 125) coupled to the outlet (Granberg et al., 5), the noise attenuation assembly comprising the front end coupled to the outlet of the valve (Lin et al., Fig. 3)
Regarding Claim 38, the Lin et al./Sishtla/ Granberg et al. combination teaches the valve further comprises a valve seat (Granberg et al., Fig. where the valve seat is the portion of the where element 13 abuts element 21) disposed between the inlet and 
Granberg et al. teaches a valve seat (See Fig. where the valve seat is the portion of the where element 13 abuts element 21) disposed between the inlet (3) and the outlet (5) for allowing fluid to flow through the valve (13); an actuator (41) coupled to the valve (13) and having a control assembly (23/43), the control assembly comprising a control element (23) and a diaphragm (53) operably connected to the control element (23), the control element (23) disposed within the valve (13) and adapted to be displaced relative to the valve seat (See Fig. where the valve seat is the portion of the where element 13 abuts element 21) for controlling the flow of a fluid between the inlet (3) and the outlet (5) 
Regarding Claim(s) 39, the structural limitation of the apparatus described in the claim is recited in claims 22-24.
Regarding Claim(s) 40, the structural limitation of the apparatus described in the claim is recited in claims 28-30.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753